Attachment to Advisory Action

Applicant’s amendment filed under AFCP 2.0 on 02/17/2021 has been fully considered but they are not persuasive. The amendment has been entered. However, applicant’s arguments are not persuasive for following reasons: 
Applicant argues that Matsuo does not specifically disclose the content of the ethylene units being 0.09 mol%. However, applicant’s attention is drawn to paragraph 0024 which discloses the content of the ethylene units being 2 mol% and more preferably 1 mol%.
Applicant point to examples for unexpectedly superior results over Matsuo and Kitade. However, it is noted that the data is not persuasive given that the data is not commensurate in scope with the scope of the present claims given that the examples disclose specific types and amounts of propylene homopolymer and ethylene propylene copolymer with specific weight average molecular weight while the claim recites any type and broad amount of propylene homopolymer and 10 to 45 mass% of ethylene propylene copolymer having weight average molecular weight of 250,000 to 800,000. As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”. In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire claimed range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Applicants have not provided data to show that the unexpected results do in fact occur over the entire claimed range.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR SHAH whose telephone number is (571)270-1143.  The examiner can normally be reached on 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIR SHAH/Primary Examiner, Art Unit 1787